Case 20-41308       Doc 330      Filed 04/15/20 Entered 04/15/20 15:02:51         Main Document
                                             Pg 1 of 6


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                )
                      Debtors.                  )   (Jointly Administered)
                                                )
                                                )   Related Docket No.: 33

   SUPPLEMENTAL DECLARATION OF ALICE BELISLE EATON IN SUPPORT OF
 THE DEBTORS’ APPLICATION FOR AN ORDER AUTHORIZING THE RETENTION
  AND EMPLOYMENT OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
  AS ATTORNEYS FOR THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

               I, Alice Belisle Eaton, do hereby declare, under penalty of perjury,

 that:

               1.      I am a partner in the law firm of Paul, Weiss Rifkind, Wharton & Garrison

 LLP (“Paul, Weiss” or the “Firm”), an international law firm with its principal offices at 1285

 Avenue of the Americas, New York, New York 10019. I am a lead attorney from Paul, Weiss

 working on the above-captioned chapter 11 cases. I am a member in good standing of the Bar of

 the State of New York and I have been admitted to practice in the United States District Court

 for the Southern District of New York.

               2.      On March 10, 2020, Paul, Weiss submitted the Declaration of Paul M.

 Basta in Support of the Debtors’ Application for an Order Authorizing the Retention and

 Employment of Paul, Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the Debtors

 Nunc Pro Tunc to the Petition Date [Docket No. 33, Ex. A.] (the “Declaration”) pursuant to

 Bankruptcy Rule 2016 and section 329 of the Bankruptcy Code in support of the Debtors’

 Application for Entry of an Order Authorizing the Retention and Employment of Paul, Weiss,
Case 20-41308        Doc 330    Filed 04/15/20 Entered 04/15/20 15:02:51             Main Document
                                            Pg 2 of 6


 Rifkind, Wharton & Garrison LLP as Attorneys for the Debtors and Debtors in Possession Nunc

 Pro Tunc to the Petition Date [Docket No. 33].

                3.      I now submit this supplemental declaration, in accordance with Paragraph

 25 of the Declaration, to disclose additional relationships that may be relevant to Paul, Weiss’s

 representation of the Debtors and to supplement our disclosures in the Declaration.            Such

 disclosure of additional related parties are reflected in the attached supplemental potential parties

 in interest list as Exhibit 1 hereto (the “Supplemental Potential Parties in Interest”) and the

 supplemental disclosure schedule as Exhibit 2 hereto (the “Supplemental Disclosure Schedule”).

                4.      The foregoing constitutes the statement of Paul, Weiss pursuant to

 sections 327(a), 329, and 504 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and

 Local Bankruptcy Rules 2014 and 2016.

                           [Remainder of Page Intentionally Left Blank.]
Case 20-41308      Doc 330     Filed 04/15/20 Entered 04/15/20 15:02:51           Main Document
                                           Pg 3 of 6


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 is true and correct to the best of my knowledge and belief.

Dated: April 15, 2020

                                     /s/ Alice Belisle Eaton
                                    Name: Alice Belisle Eaton
                                    Title: Partner
                                            Paul, Weiss, Rifkind, Wharton & Garrison LLP
Case 20-41308   Doc 330   Filed 04/15/20 Entered 04/15/20 15:02:51    Main Document
                                      Pg 4 of 6


                                      Exhibit 1

                    Supplemental Potential Parties in Interest List
Case 20-41308    Doc 330     Filed 04/15/20 Entered 04/15/20 15:02:51       Main Document
                                         Pg 5 of 6


     Foresight Energy LP.: SUPPLEMENTAL POTENTIAL PARTIES IN INTEREST

    Creditor Advisors                          Top 50 Unsecured Creditors
    Sullivan & Worcester LLP                   Natural Resource Partners LLP
    Thompson Coburn LLP                        Dewind One Pass Trenching LLC
    Buchanan Ingersoll & Rooney PC             Irwin Mine And Tunneling Supply
    Conway MacKenzie                           Core & Main LP
    Whiteford Taylor Preston LLP               Richwood Industries Inc
    Berkeley Research Group, LLC               Midwestern Machine & Hydraulic Inc
                                               Crown Products & Services Inc
    Attorneys, Professionals and Financial     K & E Technical Inc
    Advisors (Including Accountants and        Marmic Fire & Safety Co Inc
    Investment Banks)                          The Reschini Agency Inc
    Baker & Hostetler LLP                      Strata Safety Products LLC
    Blank Rome LLP                             D & D Customized Electrical
                                               Omni Sales and Service Inc
    Surety Issuers                             Date Mining Services LLC
    Indemnity National Insurance Co
                                               Significant Customers
    Surety Obligees                            Gavin Power LLC
    EJ Water Company, LLC                      Tennessee Valley Authority
                                               UCI, Inc.
    Significant Taxing Authorities
    Belmont County Treasurer                   Ordinary Course Professionals
    Benton High School                         Nelson Wood
    Benton Library District
    Bond County                                United States Trustee's Office
    Rend Lake College                          Paul Randolph
                                               Carole J. Ryczek
    Parties to Significant Litigation
    William Jackson                            Bankruptcy Judges (Eastern District
    Joshua Elliott                             of Missouri)
    Kenneth Grossman                           Barry S. Schermer
    Matthew Stubblefield                       Kathy A. Surratt-States
    Vincent Moody

    Insurers
    Ascot Insurance Company
    West of England
    Safe Harbor Pollution
    Atlantic Specialty
Case 20-41308          Doc 330        Filed 04/15/20 Entered 04/15/20 15:02:51                       Main Document
                                                  Pg 6 of 6


                                                       Exhibit 2

                                      Supplemental Disclosure Schedule

 Matched Entity                       Relationship to Debtors             Relationship to Paul, Weiss1



 Ascot Insurance Group                Debtors’ Insurance                  Subsidiary or Affiliate of a Current
                                      Company                             Client

 Gavin Power LLC                      Debtors’ Significant                Subsidiary or Affiliate of a Current
                                      Customer                            Client




 1.   The term “current client” means an entity listed as a client, or related to a client, in Paul, Weiss’s conflicts
      search system where that matter is reported as open. The term “former client” means any entity listed as a
      client, or related to a client, in the Paul, Weiss conflicts search system where the matter is reported as closed
      within the last three (3) years. Whether an actual client relationship exists can only be determined by reference
      to the documents governing Paul, Weiss’s representation rather than its potential listing in Paul, Weiss’s
      conflicts search system. The following table of entities, generated by the conflicts search system, is
      overinclusive for disclosure purposes.
